BLATCHFORD, District Judge.
In this case, the debts proved, on which the bankrupts are liable as principal debtors, are, at the minimum amount, $10,766.24. Fifty per cent, of this sum is $5,383.12. In view of the testimony as to the condition of the stock of goods turned over by the bankrupts when they filed their voluntary petition in bankruptcy, July 21st, 1869, I must reject the appraisement of such stock made at $4,-606.64, July 27th, 1869. That appraisement was, on the proofs, very much exaggerated. How much it is impossible to say. There is no safe guide but the amount realized for the goods by the assignee. There is no satisfactory evidence that the goods suffered any depreciation in value between July 21st, 1869, and the time when the assignee sold them, whether before or after they came into the assignee’s hands, or that the bankrupts are entitled to have any larger sum taken as the value of such goods, in determining the amount of their assets under section 33 of the act [of 1867, 14 Stat. 533], as amended by the act of July 27th, 1868, § 1 (15 Stat. 227), than the sum realized by the assignee. This same view, on the evidence, applies to all the property of the bankrupts. The assignee certifies that the proceeds, in his hands, of property sold and of debts collected, and the debts uncollected but in his opinion good and collectible, amount to $4,933.14. This amount does not include the expenses of selling the property, but such expenses were only about $250, and the $4,-933.14 is less than the $5,3S3.12 by $449.98. •The proceedings having been commenced after January 1st, 1869, and the debtors not having shown that their assets are equal, or have been, at any time since they filed their petition, equal to fifty per cent, of the claims' proved against their estate, upon which they are or were liable as principal debtors, and not having filed the assent in writing of a majority in number and value of their creditors to whom they are or have become liable as principal debtors, and who have proved their claims, discharges are refused.